Citation Nr: 0727331	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-10 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
disease with residual eye disability and depression, to 
include as secondary to service-connected hypertension. 

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 16, 1976, to 
September 2, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a disability rating in excess of 10 
percent for hypertension; service connection for 
cerebrovascular disease with residual eye disability and 
depression, to include as secondary to service-connected 
hypertension; and a TDIU.  The veteran subsequently initiated 
and perfected an appeal of these determinations.  

In September 2004, the veteran and his wife testified before 
a Hearing Officer at the Buffalo RO.  A transcript of this 
hearing is of record.  

In May 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge, seated in Washington, D.C.  A 
transcript of this hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction. See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to a disability rating in excess of 
10 percent for hypertension, and a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent evidence has not been presented establishing that 
the veteran's cerebrovascular disorder with residual eye 
disability and depression was either incurred during military 
service or is due to, the result of, or is otherwise 
aggravated by a service-connected disability.  


CONCLUSION OF LAW

A cerebrovascular disorder with residual eye disability and 
depression was not incurred in or aggravated by the veteran's 
active service, or as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of this claim, letters 
dated in December 2002 and January 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim on appeal.  The 
December 2002 and January 2003 letters informed the claimant 
that additional information or evidence was needed to support 
the claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The claimant's service medical records, VA medical treatment 
records, identified private medical records, and Social 
Security Administration records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded several VA examinations, most 
recently in May 2003.  38 C.F.R. § 3.159(c)(4) (2006).  The 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent March 2006 and January 
2007 letters regarding the appropriate disability rating or 
effective date to be assigned, and no further notice is 
needed or required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran seeks service connection for cerebrovascular 
disease with residual eye disability and depression.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).

Service connection may also be awarded for certain 
disabilities which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  The Board notes, however, that certain 
presumptions, such as the presumption relating to certain 
chronic diseases and disabilities (38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309), in pertinent part, only apply to 
periods of active military service which must have been 90 
days in length.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Because the veteran's active military service does 
not satisfy this requirement, his cerebrovascular disease is 
not eligible for presumptive service connection.  

As an initial matter, the Board notes the veteran does not 
allege, and the record does not reflect, onset of his 
cerebrovascular disease during military service.  His service 
medical records are negative for any diagnosis of or 
treatment for cerebrovascular disease, and cerebrovascular 
disease was not diagnosed until many years after service.  
Thus, service connection for cerebrovascular disease, at 
least on a direct basis, must be denied.

Rather, the veteran's sole assertion is that his 
cerebrovascular disease with residual eye disability and 
depression is either due to or resulting from, or is 
otherwise aggravated by, his service-connected hypertension.  

The veteran has presented competent private and VA evidence 
of current disability.  However, there is some dispute as to 
whether the veteran's current disability should be classified 
as residuals of a cerebrovascular accident or as separate 
disabilities in their own right.  Namely, the veteran 
contends that his current legal blindness, right-sided 
weakness, and resulting depression were caused by a series of 
strokes.  Regardless of whether they are treated as residual 
symptoms of a cerebrovascular accident or as a cluster of 
separate disabilities, the veteran has presented competent 
medical evidence of each of these conditions.  The Board 
therefore concedes that the veteran has a current disability.  
Having resolved benefit of the doubt on this issue in favor 
of the veteran, the only remaining question is whether such 
disability is caused or aggravated by his hypertension.

The veteran has submitted several etiology opinions from his 
private neurologist, Dr. G., to support his claim.  In 
January 2003, Dr. G. stated that the veteran's 
cerebrovascular disease has many etiologies.  He stated that 
the veteran's military service is "definitely related to" 
tremors in his legs and hands, chronic headaches, and low 
back pain.  He stated that the veteran suffered from 
depression and hypertension due to the chronic pain.  He also 
stated that hypertension has led to cerebrovascular disease 
and numerous strokes, which have led to blindness.  Dr. G. 
concluded that "while I feel his military service is 
definitely a contributing factor, there are other factors 
which also contribute to cerebrovascular disease, also 
including diabetes."  In December 2005, Dr. G. wrote that 
"[i]t can be stated with a reasonable degree of medical 
certainty that [the veteran's] hypertension did cause his 
previous cerebrovascular events."  In March 2007, Dr. G. 
wrote that the veteran "asked that we write this letter to 
recount to you that he suffers from cerebrovascular disease 
related to multiple risk factors, including diabetes, 
hypertension."  

The veteran's claim is also supported by the February 2002 VA 
general examination report.  This report concludes that 
"[c]ertainly the patient's [cerebrovascular accident] is 
probably multifactorial with a relationship to his 
hypertension, diabetes, as well as his tobacco use."  

The claims file also contains private opinions that do not 
support the veteran's claim.  A January 2001 letter from Dr. 
G. to another physician notes that the veteran is "under my 
care for cerebrovascular disease due to brainstem 
encephalopathy, myofascial pain along the spinal axis and 
migraine headaches."  An August 2001 letter from the 
veteran's eye doctor, Dr. P., states that the veteran has 
"sustained occipital strokes, all of a migrainous origin."  

There are also VA examination reports that do not support the 
veteran's claim.  In response to the question of whether the 
veteran's blindness is related to his hypertension, a 
February 2002 VA eye examination report states that it 
"cannot correlate the existence of a cerebrovascular 
accident involving the occipital cortex with hypertension."  
To support this conclusion, the examiner noted that there was 
no optic nerve pallor indicating optic nerve damage.  She was 
unable to check for visual field or extraocular muscle 
function and, even though the veteran claimed no vision in 
either eye, the examiner was able to get a positive 
opticokinetic drum response, as well as 3/9 correct circles 
correct on the Titmus stereo test.  The examiner noted that 
the veteran did not have an afferent pupillary defect which 
is common in very poor vision and that he was able to follow 
the examiner out of the room without knocking into any 
obstacles.  The examiner could not say whether the veteran 
has cortical blindness, but she could say that there was no 
hypertensive retinopathy seen in the fundus of either eye.  

The VA examiner who prepared conducted the May 2003 VA 
hypertension examination report concluded the following:

I strongly believe that the cause of 
this veteran's cerebrovascular accident 
in the first place was not nearly 
hypertension.  His blood pressure 
appears to be under good control all 
the way through.  The fact that he has 
diabetes type 2 which runs in the 
family at the same time, that he is 
morbidly obese, that he is inactive, 
that he continues to smoke with a long 
history of smoking heavily, that he has 
hypercholesterolemia, which has not 
improved much in spite of medical 
treatment, that he has had excessively 
high triglycerides and continues to do 
so, all these factors puts [sic] the 
patient at a very, very high risk for 
stroke.  Of all the risk factors for 
stroke in this patient, in my opinion, 
hypertension played the least.

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for cerebrovascular disease with residual 
eye disability and depression as secondary to hypertension.  
While the veteran has a verified current disability, and 
while he has been service connected for hypertension, the 
competent evidence of record weighs against a finding of a 
nexus between the hypertension and the current disability; 
hence, service connection for a cerebrovascular disability 
with residual eye disability and depression is not warranted.

In so deciding, the Board notes the medical opinions both for 
an against finding of nexus.  "It is the responsibility of 
the BVA . . . to assess the credibility and weight to be 
given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to these 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators. . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Board finds little probative value in the opinions 
offered by the veteran's private neurologist.  The Board 
first notes that Dr. G. possesses the necessary professional 
qualifications to examine the veteran and render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, while the etiology opinions from Dr. G. are based on 
his own familiarity with the veteran's medical history, 
having treated the veteran since September 1999, none of Dr. 
G.'s letters offers a satisfactory explanation of his 
conclusion.  The December 2005 and March 2007 letters cite no 
clinical findings or medical principles; they merely state 
that it is his opinion that there is a nexus between the 
veteran's hypertension and his cerebrovascular accident.  
Such a bare conclusion, without supporting rationale and 
giving no indication that contradictory evidence was even 
considered, much less discounted, presents no grounds on 
which to justify granting the veteran's claim. 

Nor is much probative value found in Dr. G.'s January 2003 
opinion, as it provides no rationale to support the assertion 
that hypertension has contributed to the veteran's 
cerebrovascular disease.  Furthermore, this opinion relies on 
unsubstantiated information in order to connect the veteran's 
military service to his cerebrovascular disease.  In this 
letter, Dr. G. determined that the veteran's "period of 
military service definitely is related to the tremor episodes 
that he experiences in his legs and hands, chronic headaches, 
and low back pain."  However, there is no indication that 
Dr. G. has ever seen the veteran's service medical records to 
make such a connection.  Moreover, there has been no finding 
that service connection is warranted for any of these 
conditions.

Letters submitted by the veteran and his mother in September 
1977, in connection with his service connection claim for 
hypertension, testify that the veteran's numbness and 
tingling in the hands and feet pre-existed service.  Medical 
records give no indication that the veteran's symptoms were 
permanently aggravated by his brief period of military 
service.  Similarly, the veteran's January 1977 enlistment 
medical history report notes that the veteran had a rupture 
or hernia that pre-existed service.  No in-service complaints 
of back pain appear in his service medical records.  Finally, 
there is no indication that the veteran developed chronic 
headaches as a result of his military service.  The earliest 
post-service mention of headaches appears in an August 1983 
VA medical examination report.  Instead, the veteran's 
current medical records suggest that there may be a link 
between the veteran's headaches and a 1992 car accident in 
which he suffered severe head trauma.  Hence, it appears that 
Dr. G.'s conclusion is based solely on the veteran's own 
unsubstantiated recitation of his in-service medical history.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the 
Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence).  Therefore, the Board 
grants little probative weight to this opinion.

The Board now turns to consideration of the February 2002 VA 
general examination report.  Even though the VA examiner 
possessed the necessary medical expertise to examine the 
veteran and render a medical opinion, the Board finds little 
probative weight in this opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The examination report does not 
explain the basis for the examiner's conclusion.  
Furthermore, the examination report indicates that this was a 
general examination, and the claims file reflects that other, 
more specific examinations were performed.  While the doctor 
who performed the general examination is a qualified 
professional, greater probative weight is granted to the 
opinions of examiners who specialize in the areas of 
expertise at issue.  The examiner's opinion is also rather 
speculative in its statement that "[c]ertainly the patient's 
[cardiovascular accident] is probably multifactorial with a 
relationship to his hypertension, diabetes, as well as his 
tobacco use."  For these reasons, the Board must conclude 
that the February 2002 VA examination report is of limited 
probative value.

The Board finds the same deficiency in the private evidence 
linking the veteran's disability to factors other than his 
hypertension.  Both the January 2001 letter from Dr. G. and 
the August 2001 letter from Dr. P. present their etiologies 
as background information, not as opinions that need to be 
justified.  Furthermore, Dr. G.'s opinion on the etiology 
question appears to have changed since this letter was 
written, suggesting that this earlier unsubstantiated 
statement has been invalidated.  However, the Board notes 
that Dr. G.'s later opinions give no explanation for why his 
opinion may have changed.

In contrast, the Board finds the February 2002 and May 2003 
VA examination reports to be highly probative to the issue at 
hand.  As with the other opinions of record, both examiners 
possessed the proper education, training, and expertise to 
competently offer the requested medical diagnoses and 
opinions.  See Espiritu, supra.  Additional probative value 
is granted to these examination reports because, unlike with 
the general examination, these examinations were limited to 
the veteran's eye disability and to his hypertension.  It is 
also presumed that the VA examiners who conducted these 
specialized examinations possessed professional 
qualifications that made them especially qualified to render 
the requested opinions.  

Both examination reports are also clearly based on a review 
of the veteran's pertinent medical history and on physical 
examination of the veteran.  Unlike the other opinions of 
record, however, the authors of these two examination reports 
clearly explained the reasons behind their conclusions.  They 
cited relevant evidence in the veteran's medical history, and 
they discussed the significance of their own findings on 
physical examination.  In particular, the eye examination 
report explained the physical findings that precluded a 
finding of nexus between hypertension and an eye disability, 
while the hypertension report thoroughly discussed the 
presence of other risk factors that the examiner believed 
were responsible for the veteran's cerebrovascular 
disability.  

The Board therefore finds the probative value of the evidence 
concluding there is no link between the veteran's 
hypertension and his current disability significantly 
outweighs that of the opinions in favor of such a nexus.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for cerebrovascular disease 
with residual eye disability and depression, to include as 
secondary to service-connected hypertension, is denied.


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for hypertension.  In May 2007, the veteran reported that he 
receives ongoing treatment from a VA hospital.  The most 
recent VA medical evidence of record is from February 2005.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  This 
duty includes obtaining pertinent medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2006).  Therefore, remand of this issue is required in order 
to obtain these pertinent records.

The Board also observes that the veteran's last VA 
examination was in May 2003.  The veteran's representative 
has stated that the May 2003 examination report does not 
reflect the current severity of the veteran's disability.  
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2006).  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, this 
issue must be remanded for additional evidentiary 
development.
  
Finally, the veteran is seeking a TDIU.  However, because 
this issue is inextricably intertwined with his claim for an 
increased rating for hypertension, it will be deferred 
pending resolution of the increased rating claim.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must contact the Albany VA 
Medical Center and obtain any VA treatment 
records of the veteran available at that 
location. Any such records obtained should 
be associated with the claims folder.  If 
no such records are available, that fact 
must be documented for the record.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the severity of his service-
connected hypertension.  The claims file 
must be furnished to the examiner for 
review in connection with the examination.  
The examiner should note the veteran's 
blood pressure readings, as well as 
whether he uses medication to control his 
hypertension.  Additionally, any other 
symptomatology resulting from his 
hypertension should be noted.  All 
necessary diagnostic tests, as determined 
by the examiner, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

3.  After the above development is 
completed, the appellant's claims, for an 
increased rating for hypertension and for 
a TDIU, should be reviewed by the AMC/RO 
in light of any additional evidence added 
to the claims folder.  If any of the 
issues on appeal remain denied, the 
appellant and his representative should be 
afforded a Supplemental Statement of the 
Case, as well as a reasonable opportunity 
to respond.  Thereafter, the claims folder 
should be returned to the Board for 
further review.

The purpose of this remand is to obtain additional evidence, 
and the Board makes no determination at this time on the 
ultimate outcome of this claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


